Citation Nr: 1342395	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include general anxiety disorder and major depressive disorder.

2. Entitlement to an initial rating in excess of 50 percent for service-connected PTSD from March 28, 2008 to October 1, 2009.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to March 1981.
  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2009, the Veteran formally raised the issue of entitlement to TDIU based on her service-connected PTSD.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received on October 2, 2009.  She alleged that she last worked full-time on November 30, 2007.  The Board acknowledges that the issue of TDIU is part and parcel of the claim for the higher initial rating for PTSD - an issue of the initial rating rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue is now properly before the Board and has been included on the title page of this decision.  Id.; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The Board further notes that in a statement dated November 2009, the Veteran withdrew the Disabled American Veterans as her representative.  The claims folder does not include a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  As such, the Veteran does not have a representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, with regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include general anxiety disorder and major depressive disorder, the Board notes that the RO denied service connection for major depressive disorder and general anxiety disorder in a September 2008 rating decision.  Thereafter, the Veteran filed a notice of disagreement (NOD) with this rating decision in March 2009.  The Board finds, however, that the RO never issued a statement of the case (SOC) addressing this issue.  

When a veteran has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, because the RO failed to issue an SOC with regard to the issue of service connection for an acquired psychiatric disorder other than PTSD, to include general anxiety disorder and major depressive disorder, the Board finds that a remand is necessary for this issue.

With regard to the Veteran's claim of entitlement to an initial rating in excess of 50 percent for service-connected PTSD from March 28, 2008 to October 2, 2009, the Board notes that the rating decision of September 2009 granted the Veteran service connection for PTSD with an evaluation of 50 percent effective March 28, 2008.  In a later rating decision, dated October 2010, the RO increased the Veteran's service-connected PTSD to 100 percent, effective October 2, 2009.  In a January 1, 2011 statement of the case (SOC), the RO explained that for the period of March 28, 2008 through October 1, 2009, the Veteran's symptoms reflected a 50 percent rating for her service-connected PTSD, not higher.  

In her substantive appeal (VA Form 9) dated March 2011, the Veteran alleged that there was additional evidence which VA failed to review.  Specifically, the Veteran claims that the VA used "[the Veteran's] treatment records from Alamo Mental Health Group for the period of November 2006 to April 2008 ...."  The Veteran asserts, however, that her treatment "did not end there until 2009 ...."  As such, the Veteran contends that in assigning her a 50 percent rating for the period of March 28, 2008 through October 2, 2009, the RO failed to take into account the 2009 treatment records from the Alamo Mental Health Group.  Therefore, because the claims folder does not include the 2009 treatment records from the Alamo Mental Health Group, a remand is necessary to get these records.  See 38 C.F.R. § 3.159(c)(1) (2013).

A remand is also warranted to obtain the Veteran's treatment records from the Social Security Administration (SSA).  In her VA Form 9, the Veteran argues that the RO failed to take her SSA records into account when assigning her a 50 percent disability rating.  The Board finds that although the claims file includes a compact disc (CD) that allegedly includes the Veteran's SSA records, the CD is unreviewable because it is broken in half.  Because the SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Therefore, this appeal must be remanded in order to obtain the Veteran's complete SSA records.    

Finally, with regard to the issue of TDIU, the October 2010 rating decision increased the Veteran's service-connected PTSD from 50 percent to 100 percent (totally disabling).  The 100 percent rating was made effective as of October 2, 2009.  The question becomes whether a TDIU rating is warranted prior to October 2, 2009.  In light of the development concerning the claim for a higher rating for PTSD, this issue cannot be decided at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. Issue the Veteran an SOC with regard to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include general anxiety disorder and major depressive disorder.

Advise the Veteran that she still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this claim.  She must also be advised of the time limit to perfect this appeal.  If, and only if, she submits a timely Substantive Appeal in response to this SOC, thereby perfecting her appeal of this claim, it should be returned to the Board for further appellate consideration.  

2. Contact the Veteran and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, to include the Alamo Mental Health Group, who have treated her for her psychiatric disabilities from March 2008 to October 1, 2009.  In addition to any relevant private treatment records that are not already in file, the RO should specifically obtain from the Alamo Mental Health Group all of Veteran's treatment records from March 2008 to October 1, 2009.  All records and/or responses received should be associated with the claims file.

3. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All records and/or responses received should be associated with the claims file.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. Following the adjudication of all claims on appeal, the AOJ shall consider the issue of whether the Veteran is entitled to a TDIU rating under the provisions of 38 C.F.R. § 4.16(a) and (b) prior to October 2, 2009.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as deemed necessary.  If any claim on appeal is denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


